     Case 1:17-cr-00304-LJO-SKO Document 99 Filed 10/20/20 Page 1 of 4


 1   McGREGOR W. SCOTT
     United States Attorney
 2   MELANIE L. ALSWORTH
     KEVIN C. KHASIGIAN
 3   Assistant United States Attorneys
     2500 Tulare Street, Suite 4401
 4   Fresno, CA 93721
     Telephone: (559) 497-4000
 5   Facsimile: (559) 497-4099

 6   Attorneys for Plaintiff
     United States of America
 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                          No. 1:17-CR-00304-LJO-SKO

12                                         Plaintiff,    STIPULATION AND ORDER EXTENDING
                                                         THE ANCILLARY DEADLINES
13                               v.

14    JOSE JESUS CARBAJAL,

15                                         Defendant.

16

17           On February 17, 2020, Oscar Zaragoza, Jose Hurtado, and Ezequiel Carbajal filed

18   ancillary petitions in the above-entitled case. The parties previously filed a stipulation, and the

19   Court so entered, a discovery and ancillary schedule concerning the petitions filed by Oscar

20   Zaragoza, Jose Hurtado, and Ezequiel Carbajal. See ECF No. 92. With the Court’s approval, the

21   United States and Petitioners hereby request an order to extend all deadlines in the case for

22   approximately three months given the continuing impacts of the COVID-19 pandemic.

23           The United States and Petitioners’ counsel stipulate and agree to the following:

24                                            I. PRIOR PROCEEDINGS.

25           1.        On December 21, 2017, defendant Jose Jesus Carbajal (“Carbajal”) was charged

26   by indictment with conspiracy to commit Hobbs Act robbery and interference with commerce by

27   robbery in violation of 18 U.S.C. § 1951, and use of a firearm during and in relation to a crime of

28   violence or drug trafficking crime in violation of 18 U.S.C. § 924(c). ECF No. 6, Counts 1 to 3.
     STIPULATION AND [PROPOSED] ORDER EXTENDING THE     1
     ANCILLARY DEADLINES
     Case 1:17-cr-00304-LJO-SKO Document 99 Filed 10/20/20 Page 2 of 4


 1   The indictment sought forfeiture of Carbajal’s interest in all property which constitutes or is

 2   derived from proceeds traceable a violation of 18 U.S.C. § 1951, and any firearms and

 3   ammunition involved in or used in the knowing commission of a violation of 18 U.S.C. § 924(c).

 4   Id., Forfeiture Allegation.

 5           2.        On May 3, 2018, the United States filed a Bill of Particulars seeking forfeiture of

 6   the 1965 Ford Mustang, License: 7HKY797, VIN: 5F09C612783, 1969 Chevrolet Camaro,

 7   License: 7NPN598, VIN: 123379N592839, 2008 Lexus LS460, License: 7KGL577, VIN:

 8   JTHBL46F285063049; and, 2011 Jaguar XJL, License 7UTY467, VIN:

 9   SAJWA2GB5BLV17646. ECF No. 11.

10           3.        On July 18, 2019, Carbajal was charged by superseding indictment with

11   conspiracy to commit Hobbs Act robbery and interference with commerce by robbery in violation

12   of 18 U.S.C. § 1951, and use of a firearm during and in relation to a crime of violence or drug

13   trafficking crime in violation of 18 U.S.C. § 924(c). ECF No. 25, Counts 1 to 3. The indictment

14   sought forfeiture of Carbajal’s interest in all property which constitutes or is derived from

15   proceeds traceable a violation of 18 U.S.C. § 1951, and any firearms and ammunition involved in

16   or used in the knowing commission of a violation of 18 U.S.C. § 924(c). Id., Forfeiture

17   Allegation.

18           4.        On August 1, 2019, a jury found Carbajal guilty on all three counts alleged in the

19   superseding indictment. ECF No. 47. The United States filed a brief supporting a preliminary

20   order forfeiture of the vehicles based on their connection to the conspiracy and robbery. ECF No.
21   59. In Carbajal’s opposition brief, he contended that there is no evidence establishing a nexus

22   between the crimes he was convicted of and the seized vehicles. ECF No. 60.

23           5.        On January 14, 2020, the Court entered a Preliminary Order of Forfeiture, thus

24   initiating ancillary proceedings in which third parties could contest the forfeiture pursuant to 21

25   U.S.C. § 853(n). ECF No. 66. Thereafter, consistent with 21 U.S.C. § 853(n)(1), the United

26   States published notice of the preliminary forfeiture order and provided direct notice to those
27   persons known to have alleged an interest in the forfeited properties. ECF No. 76.

28   ///
     STIPULATION AND [PROPOSED] ORDER EXTENDING THE       2
     DISCOVERY DEADLINE
     Case 1:17-cr-00304-LJO-SKO Document 99 Filed 10/20/20 Page 3 of 4


 1             6.       On February 17, 2020, petitioner Oscar Zaragoza filed a petition to the 1965 Ford

 2   Mustang, License: 7HKY797, VIN: 5F09C612783 (“1965 Ford Mustang”) based on his

 3   ownership interest. ECF No. 73.

 4             7.       On February 17, 2020, petitioner Jose Hurtado filed a petition to the 2011 Jaguar

 5   XJL, License 7UTY467, VIN: SAJWA2GB5BLV17646 based on his ownership interest. ECF

 6   No. 74.

 7             8.       On February 17, 2020, petitioner Ezequiel Carbajal filed a petition to the 1969

 8   Chevrolet Camaro, License: 7NPN598, VIN: 123379N592839 based on his ownership interest.

 9   ECF No. 75.

10             9.       On January 13, 2020, criminal defendant Carbajal was sentenced.

11                                     II. THE ANCILLARY PROCEEDING

12             10.      On March 5, 2020, the parties stipulated to and the Court subsequently entered an

13   order setting forth a discovery and ancillary schedule. See ECF No. 78.

14             11.      The parties have previously stipulated to further extensions of the ancillary

15   deadlines, which were subsequently granted by this Court. See ECF Nos. 90, 92, and 94.

16             12.      With the Court’s approval, the United States and Petitioners request an order

17   extending all of the ancillary deadlines. The parties therefore propose the following ancillary and

18   discovery schedule:

19
                     Event                    Current Deadline/Date                   Proposed Date
20        Discovery Cutoff                        October 17, 2020                  December 19, 2021
           Last Day to File                       October 31, 2020                    January 9, 2021
21       Dispositive Motions
22        Ancillary Hearing              December 18, 2020 at 8:30 a.m.       February 19, 2021 at 8:30 a.m.

23   Dated: October 19, 2020                                       McGREGOR W. SCOTT
                                                                   United States Attorney
24

25                                                       By:       /s/ Kevin C. Khasigian
                                                                   MELANIE L. ALSWORTH
26                                                                 KEVIN C. KHASIGIAN
                                                                   Assistant United States Attorneys
27

28
     STIPULATION AND [PROPOSED] ORDER EXTENDING THE            3
     DISCOVERY DEADLINE
     Case 1:17-cr-00304-LJO-SKO Document 99 Filed 10/20/20 Page 4 of 4


 1   Dated: October 19, 2020                           By:       /s/ Richard M. Barnett
                                                                 RICHARD M. BARNETT
 2                                                               Attorney for Petitioners
                                                                 (Approved by email on 10/19/2020)
 3

 4                                                    ORDER

 5           Before this Court is the United States’ stipulated request for an order extending the

 6   ancillary deadlines as proposed by the parties. The proposed dates are adopted herein.

 7   IT IS SO ORDERED.

 8
     IT IS SO ORDERED.
 9

10       Dated:       October 20, 2020
                                                             UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     STIPULATION AND [PROPOSED] ORDER EXTENDING THE          4
     DISCOVERY DEADLINE
